DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election, without traverse, of the species “droplet” and “outside the partition” in the reply filed on 8/4/2022 is acknowledged.
3.	Claims 31-60 are pending in the application.  Claims 40-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (i.e., non-elected species “within the partition”), there being no allowable generic or linking claim.  Claims 31-39 and 42-60 are currently under examination.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 43 and 59-60 are rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 43
Claim 43, dependent from claim 47 which ultimately depends from claim 31, recites a further step of “sequencing the nucleic acid molecules or derivatives thereof” (emphasis added).  Since claim 31 recites “nucleic acid molecule” (comprised in the sample) in step (a) and then “barcoded nucleic acid molecule” that is generated in step (d), it is not clear which of these two types of nucleic acid molecules are sequenced in the further step recited in claim 43.
Regarding claims 59-60
Claim 59, dependent from claim 49 which depends from claim 36 which ultimately depends from claim 31, recites “wherein the nucleic acid barcode molecule is coupled to the bead via a labile moiety” (emphasis provided).  However, claim 36 recites that “the polynucleotide is coupled to a support [which is a bead according to claim 49]”, contradicting what’s recited in the wherein clause of claim 59.  Claim 60 depends from claim 59 and is thus rejected for the same reason.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claims 31-39, 43-49, 52 and 57-58 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Koshinsky et al. (WO 2017/044993 A2).
Regarding claim 31
Koshinsky et al. teach a method of analyzing a sample comprising a nucleic acid molecule, comprising: (a) providing: (i) the sample comprising the nucleic acid molecule (e.g., target polynucleotide), wherein the nucleic acid molecule comprises a first target region and a second target region, and wherein the first target region and the second target region are both disposed on a strand of the nucleic acid molecule; (ii) a first probe (e.g., first complementary probe) comprising a first probe sequence and a first barcode sequence (e.g., interrogation site bar code), wherein the first probe sequence of the first probe is complementary to the first target region of the nucleic acid molecule; and (iii) a second probe (e.g., second complementary probe) comprising a second probe sequence, wherein the second probe sequence of the second probe is complementary to the second target region of the nucleic acid molecule; (b) subjecting the sample to conditions sufficient to (i) hybridize the first probe sequence of the first probe to the first target region of the nucleic acid molecule, and (ii) hybridize the second probe sequence of the second probe to the second target region of the nucleic acid molecule to yield a probe-associated nucleic acid molecule comprising the nucleic acid molecule hybridized to the first probe and the second probe; (c) subjecting the probe-associated nucleic acid molecule to conditions sufficient to link the first probe to the second probe, thereby generating an additional nucleic acid molecule comprising the first probe linked to the second probe; and (d) using the additional nucleic acid molecule and a polynucleotide (e.g., PCR primer 2) that comprises a second barcode sequence (e.g., sample index sequence) to generate a barcoded nucleic acid molecule comprising (i) a sequence corresponding to the first target region and the second target regions, (ii) the first barcode sequence or reverse complement thereof, and (iii) the second barcode sequence or reverse complement thereof (see the whole document, particularly paragraphs [00258]-[00271]; Figures 1A and 1B).
Regarding claims 32-33
The method according to Koshinsky et al., wherein (d) is performed in a partition, wherein the partition is a well among a plurality of wells (see paragraphs [00274] and [00285]-[00286]).
Regarding claim 34
The method according to Koshinsky et al., wherein (d) comprises (i) providing, in the partition, the polynucleotide (e.g., PCR primer 2) comprising the second barcode sequence (e.g., sample index sequence) and a binding sequence, wherein the binding sequence is complementary to a second sequence (e.g., universal primer 2) of the second probe, and (ii) subjecting the partition to conditions sufficient to hybridize the binding sequence to the second sequence (see paragraph [00267]; Figure 1B).
Regarding claim 35
The method according to Koshinsky et al., further comprising subjecting the partition to conditions sufficient to conduct a nucleic acid extension reaction to generate a barcoded nucleic acid molecule comprising a sequence corresponding to the first probe, a sequence corresponding to the second probe, and a sequence corresponding to the second barcode sequence (see paragraph [00267]; Figure 1B).
Regarding claims 36 and 49
The method according to Koshinsky et al., wherein the polynucleotide is coupled to a support, wherein the support is a bead (see paragraphs [00158] and [00218]).
Regarding claim 37
The method according to Koshinsky et al., further comprising subjecting the barcoded nucleic acid molecule to conditions sufficient to conduct an amplification reaction to generate an amplification product, which amplification product comprises nucleic acid molecules comprising the sequence corresponding to the first probe, the sequence corresponding to the second probe, and the sequence corresponding to the second barcode sequence (see paragraphs [00258]-[00271]; Figures 1A-1D).
Regarding claim 38
The method according to Koshinsky et al., wherein the amplification reaction comprises use of a primer comprising one or more functional sequences (e.g., adaptor sequence and/or universal primer sequence), and wherein the amplification product comprises nucleic acid molecules further comprising the one or more functional sequences (see Figures 1A-1D).
Regarding claim 39
The method according to Koshinsky et al., the amplification reaction is an isothermal amplification reaction (see paragraph [00208]).
Regarding claim 43
The method according to Koshinsky et al., further comprising sequencing the nucleic acid molecules or derivatives thereof (see paragraphs [0073] and [00271]).
Regarding claim 44
The method according to Koshinsky et al., wherein the polynucleotide further comprises a unique molecular identifier sequence, a sequencing primer sequence, or a partial sequencing primer sequence (see paragraphs [0009], [0047] and [0073]; Figures 1A-1B).
Regarding claims 45-48
The method according to Koshinsky et al., wherein, after (b), a gap region comprising one or more nucleotides occurs between the first probe and the second probe hybridized to the nucleic acid molecule; wherein the gap region comprises at least about 10 or 100 nucleotides; wherein the gap region is filled with nucleotides prior to or during (c) (see paragraphs [00116], [00216] and [00265]).
Regarding claim 52
The method according to Koshinsky et al., wherein the first barcode sequence and the second barcode sequence are different from one another (see Figures 1A-1B).
Regarding claim 57
The method according to Koshinsky et al., further comprising, in (c), linking the first probe to the second probe using ligation (see paragraphs [00258]-[00271]; Figures 1A-1B).
Regarding claim 58
The method according to Koshinsky et al., wherein the second barcode sequence (e.g., sample index sequence) identifies the barcoded nucleic acid molecule as having been generated in the partition (see paragraphs [00258]-[00271]; Figures 1A-1B).

9.	Claims 31-38, 42-44 and 49-60 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gaublomme et al. (WO 2017/075265 A1).
Regarding claim 31
Gaublomme et al. teach a method of analyzing a sample comprising a nucleic acid molecule, comprising: (a) providing: (i) the sample comprising the nucleic acid molecule (e.g., target RNA transcript), wherein the nucleic acid molecule comprises a first target region and a second target region, and wherein the first target region and the second target region are both disposed on a strand of the nucleic acid molecule; (ii) a first probe comprising a first probe sequence (e.g., transcript specific region 1) and a first barcode sequence (e.g., restriction enzyme site, or universal PCR priming site), wherein the first probe sequence of the first probe is complementary to the first target region of the nucleic acid molecule; and (iii) a second probe comprising a second probe sequence (e.g., transcript specific region 2), wherein the second probe sequence of the second probe is complementary to the second target region of the nucleic acid molecule; (b) subjecting the sample to conditions sufficient to (i) hybridize the first probe sequence of the first probe to the first target region of the nucleic acid molecule, and (ii) hybridize the second probe sequence of the second probe to the second target region of the nucleic acid molecule to yield a probe-associated nucleic acid molecule comprising the nucleic acid molecule hybridized to the first probe and the second probe; (c) subjecting the probe-associated nucleic acid molecule to conditions sufficient to link (via ligation) the first probe to the second probe, thereby generating an additional nucleic acid molecule comprising the first probe linked to the second probe; and (d) using the additional nucleic acid molecule and a polynucleotide that comprises a second barcode sequence (e.g., index or UMI) to generate a barcoded nucleic acid molecule comprising (i) a sequence corresponding to the first target region and the second target regions, (ii) the first barcode sequence or reverse complement thereof, and (iii) the second barcode sequence or reverse complement thereof (see the whole document, particularly Example 4 as described in paragraphs [0185]-[0189]; Figures 8-9 and 17).
Regarding claims 32-33
The method according to Gaublomme et al., wherein (d) is performed in a partition, wherein the partition is a droplet among a plurality of droplets (see paragraphs [0036] and [0185]).
Regarding claim 34
The method according to Gaublomme et al., wherein (d) comprises (i) providing, in the partition (e.g., droplet), the polynucleotide comprising the second barcode sequence and a binding sequence, wherein the binding sequence is complementary to a second sequence of the second probe, and (ii) subjecting the partition to conditions sufficient to hybridize the binding sequence to the second sequence (see paragraphs [0185]-[0189]; Figures 9 and 17).
Regarding claim 35
The method according to Gaublomme et al., further comprising subjecting the partition to conditions sufficient to conduct a nucleic acid extension reaction to generate a barcoded nucleic acid molecule comprising a sequence corresponding to the first probe, a sequence corresponding to the second probe, and a sequence corresponding to the second barcode sequence (see Figures 9-10 and 17-18).
Regarding claims 36 and 49-50
The method according to Gaublomme et al., wherein the polynucleotide is coupled to a support, wherein the support is a bead, wherein the bead is a gel bead (see paragraphs [0016], [0098] and [0117]).
Regarding claim 37
The method according to Gaublomme et al., further comprising subjecting the barcoded nucleic acid molecule to conditions sufficient to conduct an amplification reaction to generate an amplification product, which amplification product comprises nucleic acid molecules comprising the sequence corresponding to the first probe, the sequence corresponding to the second probe, and the sequence corresponding to the second barcode sequence (see paragraphs [0028]-[0029], [0044] and [0091]).
Regarding claim 38
The method according to Gaublomme et al., wherein the amplification reaction comprises use of a primer comprising one or more functional sequences, and wherein the amplification product comprises nucleic acid molecules further comprising the one or more functional sequences (see paragraph [0091] and [0139]).
Regarding claim 42
The method according to Gaublomme et al., wherein the amplification reaction is performed outside of the partition (see paragraphs [0091] and [0117]).
Regarding claim 43
The method according to Gaublomme et al., further comprising sequencing the nucleic acid molecules or derivatives thereof (see Abstract; paragraphs [0008], [0011] and [0036]).
Regarding claim 44
The method according to Gaublomme et al., wherein the polynucleotide further comprises a unique molecular identifier (UMI) sequence (see Figures 9 and 17).
Regarding claim 51
The method according to Gaublomme et al., wherein the polynucleotide is releasably coupled to the support (see paragraphs [0016] and [0038]).
Regarding claim 52
The method according to Gaublomme et al., wherein the first barcode sequence and the second barcode sequence are different from one another (see Figures 9 and 17).
Regarding claim 53
The method according to Gaublomme et al., wherein the sample comprises a single cell or an isolated nucleus comprising the nucleic acid molecule (see paragraphs [0185]-[0189]).
Regarding claims 54-55
The method according to Gaublomme et al., wherein the single cell or the isolated nucleus is fixed, wherein the fixative is selected from the group consisting of formaldehyde, paraformaldehyde, and formalin (see paragraphs [0013], [0037]-[0038] and [0052]).
Regarding claim 56
The method according to Gaublomme et al., wherein the single cell or the isolated nucleus is further permeabilized (see paragraphs [0037]-[0038] and [0052]).
Regarding claim 57
The method according to Gaublomme et al., further comprising, in (c), linking the first probe to the second probe using ligation (see paragraphs [0185]-[0189]; Figures 8-9 and 17).
Regarding claim 58
The method according to Gaublomme et al., wherein the second barcode sequence identifies the barcoded nucleic acid molecule as having been generated in the partition (see paragraphs [0185]-[0189]; Figures 9 and 17).
Regarding claims 59-60
The method according to Gaublomme et al., wherein the nucleic acid barcode molecule is coupled to the bead via a labile moiety, wherein the labile moiety is selected from thermolabile, photocleavable, and enzymatically cleavable (see paragraphs [0033] and [0059]).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
11.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
12.	Claims 39 and 45-48 are rejected under 35 U.S.C. 103 as being unpatentable over Gaublomme et al. (WO 2017/075265 A1) as applied to claims 31-38, 42-44 and 49-60 above, and further in view of Van Eijk et al. (US 2014/0221217 A1).
Gaublomme et al. teach the method of claim 31-38, 42-44 and 49-60 as discussed above.  Gaublomme et al. do not specifically disclose that the amplification reaction is an isothermal amplification reaction or that, after (b), a gap region comprising one or more nucleotides occurs between the first probe and the second probe hybridized to the nucleic acid molecule.
However, Van Eijk et al. teach that the amplification reaction may be an isothermal amplification reaction (see paragraph [0075]).  Van Eijk et al. further teach that, for such methods involving ligation/linkage of two polynucleotide probes hybridized to a target nucleic acid molecule, a gap region comprising one or more nucleotides may be designed between the first probe and the second probe hybridized to the nucleic acid molecule, wherein the gap region may comprise any desirable number of nucleotides (which would include at least about 10 or 100 nucleotides), wherein the gap region is filled with nucleotides prior to or during the ligation of the two probes (see the whole document, particularly paragraphs [0045] and [0074]; claim 8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to use an isothermal amplification reaction, as taught by Van Eijk et al., as the type of amplification reaction used in the Gaublomme et al. because isothermal amplification reaction was simply one of the several art-recognized types of amplification reactions used for amplifying nucleic acids.  It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present application to apply the teaching of Van Eijk et al. about having a gap region comprising one or more nucleotides designed between the first probe and the second probe hybridized to the nucleic acid molecule to the method of the Gaublomme et al. because it was recognized in the art as an alternative way of designing the two probes used in such methods (involving ligation/linkage of two polynucleotide probes hybridized to a target nucleic acid molecule).  In addition, combining prior art elements according to known methods to yield predictable results is considered prima facie obvious (see MPEP 2143.I.A).  Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.
Conclusion
13.	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAIJIANG ZHANG whose telephone number is (571)272-5207. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAIJIANG ZHANG/Primary Examiner, Art Unit 1639